355 U.S. 944
78 S. Ct. 528
2 L. Ed. 2d 526
The STATE OF WISCONSIN et al., complainants,v.The STATE OF ILLINOIS and Sanitary District of  Chicago et al.
No. 2, Original.
The STATE OF MICHIGAN, complainant,

1
v.


2
The STATE OF ILLINOIS and Sanitary District of


3
Chicago et al.


4
No. 3, Original.


5
STATE OF NEW YORK, complainant,


6
v.


7
STATE OF ILLINOIS and Sanitary District of Chicago et al.


8
No. 4, Original.

Supreme Court of the United States
March 3, 1958

9
Messrs. Stewart G. Honeck, Atty. Gen., and Ray Tulane, Asst. Atty. Gen., for State of Wisconsin; Miles Lord, Atty. Gen., and Melvin J. Peterson, Deputy Atty. Gen., for State of Minnesota; William Saxbe, Atty. Gen., and Robert E. Boyd, Asst. Atty. Gen., for State of Ohio; Thomas D. McBride, Atty Gen., and Lois G. Forer, Deputy Atty. Gen., for State of Pennsylvania; Thomas M. Kavanagh, Atty. Gen., Samuel J. Torina, Sol. Gen., and Nicholas V. Olds, Asst. Atty. Gen., for State of Michigan; and Louis J. Lefkowitz, Atty. Gen., and John R. Davison, Sol. Gen., for State of New York, applicants-complainants.


10
Messrs. Latham Castle, Atty. Gen., of Illinois, William C. Wines, Asst. Atty. Gen., Russell W. Root, Lawrence J. Fenlon, Joseph B. Fleming and Thomas M. Thomas, for defendants.


11
Mr. Frederick M. Rowe, for defendants State of Illinois and Metropolitan Sanitary District of Greater Chicago.


12
Solicitor General Rankin, Messrs. John F. Davis and David R. Warner, for the United States, as amicus curiae.


13
The application and motion herein are denied, with leave to renew the application and motion with allegations made more definite and certain as a basis for the relief sought.